Case 1:20-cv-02389-DDD-NRN Document 68 Filed 01/19/21 USDC Colorado Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02389-DDD-NRN

  ESTATE OF ELIJAH JAVON MCCLAIN, et al.,

  Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, et al.,

  Defendants.
  ______________________________________________________________________________

    PLAINTIFFS’ RESPONSE TO ORDER FOR SUPPLEMENTAL BRIEFING [Doc. 60]
  ______________________________________________________________________________

          Plaintiffs file the following Response to the Court’s January 11, 2021, Order for

  Supplemental Briefing [Doc. 60]:

                                               ARGUMENT

          Fundamentally, the same compelling reasons exist to entirely deny Defendants’ joint

  motion to stay discovery now as before. The Colorado Attorney General’s recent announcement

  of a Grand Jury investigation into Elijah McClain’s death does not weigh in favor of granting a

  stay. Rather, the Grand Jury investigation is at most a neutral factor with respect to the stay

  question and is more appropriately viewed as another variable that weighs against stopping

  discovery.

          When deciding whether to stay discovery in a civil case based on the pendency of a

  related criminal matter, courts consider the extent to which the defendants’ Fifth Amendment

  rights are implicated. Courts also consider:

          (1) the interest of the plaintiffs in proceeding expeditiously with [the] litigation or
          any particular aspect of it, and the potential prejudice to plaintiffs of a delay; (2)


                                                    1
Case 1:20-cv-02389-DDD-NRN Document 68 Filed 01/19/21 USDC Colorado Page 2 of 8




         the burden which any particular aspect of the proceedings may impose on
         defendants; (3) the convenience of the court in the management of its cases, and the
         efficient use of judicial resources; (4) the interests of persons not parties to
         the civil litigation; and (5) the interest of the public in the pending civil and
         criminal litigation.

  SEC v. Mantria Corp., Civil Action No. 09-cv-02676-CMA-MJW, 2012 U.S. Dist. LEXIS

  72959, at *5-6 (D. Colo. May 25, 2012) (internal citation omitted). “Defendants have no

  constitutional right to a stay and they bear the burden of showing that there is a pressing need for

  a delay and that the other party will not suffer harm from the entry of a stay order[.]” Id. at *6

  (internal citation and quotation marks omitted).

         Regarding the degree to which Defendants’ Fifth Amendment rights are implicated: “The

  absence of an indictment against Defendants weighs strongly against granting them a stay in this

  action.” Id. (denying defendants’ motion to stay civil proceedings where Grand Jury was

  investigating defendants); see also Fed. Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 903

  (9th Cir. 1989) (“The case for staying civil proceedings is a far weaker one when no indictment

  has been returned, and no Fifth Amendment privilege is threatened.”) (internal quotation marks,

  alterations, and citation omitted); Gala Enterprises Inc. v. Hewlett Packard Co., 1996 U.S. Dist.

  LEXIS 18867, 1996 WL 732636, at *2 (S.D.N.Y. Dec. 20, 1996) (“Pre-indictment requests of

  a stay of civil proceedings are generally denied[.]”); S.E.C. v. Dresser Indus., Inc., 628 F.2d

  1368, 1376, 202 U.S. App. D.C. 345 (D.C. Cir. 1980) (noting that, “where no indictment has

  been returned,” the purpose of staying a civil proceeding is “far weaker” than when a criminal

  prosecution has commenced). No Defendant has been indicted for any crime involving their

  conduct towards Elijah McClain at this time.

         Even had any of the Defendants already been indicted, granting Defendants “essentially .

  . . an open-ended stay” prejudices the interests of Plaintiffs, this Court, and the public, such that a


                                                     2
Case 1:20-cv-02389-DDD-NRN Document 68 Filed 01/19/21 USDC Colorado Page 3 of 8




  stay should still not be granted under those circumstances. Garcia v. City of Leavenworth, No.

  19-2049-JAR-KGG, 2019 U.S. Dist. LEXIS 122336, at *9 (D. Kan. July 23, 2019) (denying

  defendant’s motion to stay where, unlike any Defendant here, he had been indicted on a charge

  of involuntary manslaughter in relation to the same incident for which plaintiffs were suing him

  and holding: “[T]he issue still remains that Defendant Harrington is essentially arguing for an

  open-ended stay for an indefinite period of time. Accordingly, it would best serve the Court’s

  interests to deny Defendant Harrington’s Motion to Stay and allow this case to proceed.”).

         Also weighing strongly against a stay here is the fact that Defendant Aurora – one of the

  key Defendants in Plaintiffs’ case – could not possibly be indicted and therefore has no Fifth

  Amendment basis for seeking a stay. See Braswell v. United States, 487 U.S. 99, 102 (1988)

  (entity defendant may not assert the Fifth Amendment privilege against self-incrimination).

  Moreover, historically, law enforcement has very seldom been prosecuted for misconduct

  towards citizens (people of color especially), even when such misconduct is egregious and

  results in death. For instance, undersigned counsel tried the Marvin Booker case in 2014 before a

  federal jury in the United States District Court for the District of Colorado. That lawsuit was

  based on the defendants there unconstitutionally killing a slightly-built, 56-year-old, unarmed,

  homeless black man in the downtown Denver jail. The jury found that all of the defendants

  subjected Mr. Booker to excessive force in violation of his constitutional rights and returned the

  largest civil rights verdict at the time in Colorado history. The jury determined that the

  defendants’ conduct was so reprehensible it punished them (collectively) with a $4.5 million

  punitive damages award (in addition to amounts awarded for actual damages, fees and costs).

  Still, not a single criminal charge was ever brought against any defendant in the case in

  connection with their conduct involving Mr. Booker.


                                                    3
Case 1:20-cv-02389-DDD-NRN Document 68 Filed 01/19/21 USDC Colorado Page 4 of 8




          While Plaintiffs and their counsel are hopeful that justice will be served here – and that

  the Defendants will ultimately be indicted and convicted for illegally torturing and killing Elijah

  – the reality is that the odds of this happening are disturbingly low. That further militates against

  a stay on discovery.

          As for the other five factors above, all of them weigh against staying discovery for the

  reasons set forth in Plaintiffs’ response to Defendants’ motion to stay discovery (which Plaintiffs

  incorporate herein by reference). A few particularly salient points merit reemphasis in the

  context of the on-going Grand Jury investigation. First, justice delayed is, at a certain point,

  justice denied. Halting discovery until possible criminal proceedings related to any of the

  Defendants’ conduct towards Elijah are fully resolved risks halting the civil case for years. As

  the Court knows, the instant case is a matter of particular public interest and concern. The public

  should receive answers to the extremely serious questions and concerns raised by Elijah’s civil

  case expeditiously, not years from now. So should Elijah’s grieving family. See Garcia, 2019

  U.S. Dist. LEXIS 122336, at *8 (denying defendant’s motion to stay where he already had been

  indicted and stating that “[t]he public has an interest in . . . the prompt resolution of civil cases”).

          Second, “[a] defendant has no absolute right not to be forced to choose between testifying

  in a civil matter and asserting his Fifth Amendment privilege.” Id. at *7. It is not only

  “permissible to conduct a civil proceeding at the same time as a related criminal proceeding,

  even if that necessitates invocation of the Fifth Amendment privilege, but it is even permissible

  for the trier of fact to draw adverse inferences from the invocation of the Fifth Amendment in

  a civil proceeding.” Id. at *7-8. In this respect, the individual Defendants in this case are no

  different than any party in a civil case who may need to invoke the Fifth Amendment while

  testifying because of possible related criminal liability. There is no reason that Defendants


                                                     4
Case 1:20-cv-02389-DDD-NRN Document 68 Filed 01/19/21 USDC Colorado Page 5 of 8




  should be treated any more favorably – by obtaining a significant delay in the case – than any

  other party who may be faced with the decision whether to risk answering a potentially

  incriminating question in a civil case or assert their Fifth Amendment privilege.

         Third, there are myriad discovery-related issues that the parties can seamlessly address

  without conceivably implicating any Fifth Amendment issues. The individual Defendants can

  describe their observations of the key events that occurred in the case, provide information about

  their law enforcement background and training, and information regarding other Defendants

  without coming close to self-incrimination issues. And, of course, if Fifth Amendment issues

  arise during the course of discovery, then the Defendants or their counsel can easily assert them.

  See SEC v. Kimmel, No. 19-mc-00113-CMA, 2020 U.S. Dist. LEXIS 94016, at *6-9 (D. Colo.

  May 29, 2020) (denying motion to stay discovery where defendant was being criminal

  investigated for same conduct and stating as part of its holding: “Mr. Kimmel may decide to

  invoke the Fifth Amendment on a question by question basis, but he may not refuse to appear for

  testimony altogether”).

         Fourth and finally, the fact that many of the Defendants will continue to have to exchange

  information and documents with third parties related to Elijah’s killing (in connection with the

  Grand Jury investigation) even though some, but not all, have asserted a qualified immunity

  defense in motions to dismiss further undercuts Defendants’ claim that invoking qualified

  immunity in a motion to dismiss somehow automatically erects a shield from discovery until the

  qualified immunity question is resolved. The fact is, Defendants will continue to be “burdened”

  by the consequences of their conduct towards Elijah (by having no choice but to supply

  information/materials to third parties regardless of whether the Court grants their motion to stay

  discovery here). This is all the more reason why stopping the prompt exchange of relevant


                                                   5
Case 1:20-cv-02389-DDD-NRN Document 68 Filed 01/19/21 USDC Colorado Page 6 of 8




  information and materials in the instant case in an effort to “protect” Defendants from such an

  exchange of relevant information and materials at all pending the resolution of their qualified

  immunity defense, as Defendants request, would accomplish little, other than to substantially

  prejudice Plaintiffs, undermine the Court’s interest in maintaining a manageable and predictable

  docket, and undercut the public’s interest in seeing a just and speedy resolution to this

  momentous, closely-watched case.

                                             CONCLUSION

         Defendants’ Joint Motion to Stay Discovery should be entirely denied.

                              CERTIFICATION OF WORD COUNT

         Pursuant to Judge Domenico’s Practice Standards and III(A)(1), the undersigned certifies

  that this brief contains 1,556 words, which is less than the 4,000-word limit.

         Respectfully submitted this 19th day of January 2021.

                                                Killmer, Lane & Newman, LLP

                                                s/ Mari Newman
                                                __________________________
                                                Mari Newman
                                                Michael Fairhurst
                                                Liana Gerstle Orshan
                                                1543 Champa Street, Suite 400
                                                Denver, Colorado 80202
                                                Phone: (303) 571-1000
                                                mnewman@kln-law.com
                                                mfairhurst@kln-law.com
                                                lorshan@kln-law.com

                                                Attorneys for Plaintiffs




                                                   6
Case 1:20-cv-02389-DDD-NRN Document 68 Filed 01/19/21 USDC Colorado Page 7 of 8




                                   CERTIFICATE OF SERVICE

          I hereby certify that on January 19, 2021, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system, which will send notification of such filing to the following:

  Peter Morales
  Isabelle Evans
  Aurora City Attorney’s Office
  15151 E. Alameda Parkway, Suite 5300
  Aurora, CO 80012
  pmorales@auroragov.org
  ievans@auroragov.org

  Counsel for Defendant City of Aurora, and Defendants Woodyard, Roedema, Rosenblatt, Green,
  Leonard, Ward, Dittrich, Marrero, Root, Mullins-Orcutt, Dunson, Nunez, Cichuniec, Cooper, in
  their official capacities

  Jonathan M. Abramson
  Yulia Nikolaevskaya
  Kissinger & Fellman, P.C.
  3773 Cherry Creek N. Dr., #900
  Denver, CO 80209
  jonathan@kandf.com
  julie@kandf.com

  Attorney for Defendants Dittrich, Dunson, Green, Leonard, Marrero, Mullins-Orcutt, Nunez,
  Roedema, Root, Rosenblatt, Ward, and Woodyard in their individual capacities

  Stephen J. Hensen
  Partner
  Hensen | DuWaldt
  1001 Bannock St., Suite 39
  Denver, CO 80204
  steve@hendulaw.com

  Attorney for Dr. Eric Hill

  Michael Lowe
  David Goddard
  Bruno, Colin & Lowe, P.C.
  1999 Broadway, Suite 4300
  Denver, Colorado 80202
  MLowe@brunolawyers.com
  dgoddard@brunolawyers.com



                                                    7
Case 1:20-cv-02389-DDD-NRN Document 68 Filed 01/19/21 USDC Colorado Page 8 of 8




  Attorneys for Defendants Cichuniec and Cooper in their individual capacities

                                             KILLMER, LANE & NEWMAN, LLP

                                             s/ Jesse Askeland
                                             ___________________________
                                             Jesse Askeland




                                                8
